UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K [X] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009. or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to . Commission File Number: 0-9208 PUBLIC STORAGE PROPERTIES V, LTD. (Exact name of Registrant as specified in its charter) California 95-3292068 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 701 Western Avenue, Glendale, California 91201-2349 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (818) 244-8080. Securities registered pursuant to Section 12(b) of the Act: NONE Securities registered pursuant to Section 12(g) of the Act: Units of Limited Partnership Interest (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes [] No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [X] Smaller Reporting Company [] The aggregate market value of the voting and non-voting common stock held by non-affiliates of the Registrant as of June 30, 2009: Limited Partner Units, $500.00 Par Value - $23,708,000 (computed on the basis of $1,400.00 per unit which was the highest reported sale price prior to the quarter ended June 30, 2009). The number of units outstanding of the registrant's classes of common equity as of March 25, 2010: Units of Limited Partnership Interest, $500.00 Par Value – 44,000 units DOCUMENTS INCORPORATED BY REFERENCE NONE 2 PART I ITEM 1.Business Forward Looking Statements This Annual Report on Form 10-K contains forward-looking statements within the meaning of the federal securities laws.All statements in this document, other than statements of historical fact, are forward-looking statements which may be identified by the use of the words "expects," "believes," "anticipates,""plans," "would," "should,""may," "estimates" and similar expressions.These forward-looking statements involve known and unknown risks and uncertainties, which may cause Public Storage Properties V, Ltd.’s (the “Partnership”) actual results and performance to be materially different from those expressed or implied in the forward-looking statements.As a result, you should not rely on any forward-looking statements in this report, or which management may make orally or in writing from time to time, as predictions of future events nor guarantees of future performance.We caution you not to place undue reliance on forward-looking statements, which speak only as the date of this report or as of the dates indicated in the statements.All of our forward-looking statements, including those in this report, are qualified in their entirety by this statement. We expressly disclaim any obligation to update publicly or otherwise revise any forward-looking statements, whether as a result of new information, new estimates, or other factors, events or circumstances after the date of this document, except where expressly required by law.Accordingly, you should use caution in relying on past forward-looking statements to anticipate future results. Factors and risks that may impact our future results and performance include, but are not limited to, those described in Item 1A, "Risk Factors" and in our other filings with the Securities and Exchange Commission (“SEC”). General The Partnership is a publicly held limited partnership formed under the California Uniform Limited Partnership Act in May 1978.The Partnership raised $22,000,000 in gross proceeds by selling 44,000 units of limited partnership interests ("Units") in an interstate offering, which commenced in March 1979 and completed in October 1979.The Partnership was formed to engage in the business of developing and operating self-storage facilities for personal and business use. The Partnership has reported annually to the SEC on Form 10-K which includes financial statements certified by its independent registered public accounting firm.The Partnership has also reported quarterly to the SEC on Form 10-Q, which includes unaudited financial statements with such filings.The Partnership expects to continue such reporting.Upon written request, the Partnership will mail a copy of its Annual Report on Form 10-K to the limited partners. The public may read and copy any materials this Partnership files with the SEC at the SEC’s Public Reference Room at 450 Fifth Street, N.W., Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-732-0330.The Partnership does not maintain a website.However, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers, including the Partnership, that file electronically with the SEC at http://www.sec.gov. In 1995, there were a series of mergers among Public Storage Management, Inc. (which was the Partnership’s self-storage facilities operator), Public Storage, Inc. (which was one of the Partnership’s general partners) and their affiliates (collectively, “PSMI”), culminating in the November 16, 1995 merger (the “PSMI Merger”) of PSMI into Storage Equities, Inc., a real estate investment trust (“REIT”) organized as a California corporation.In the PSMI Merger, Storage Equities, Inc. was renamed Public Storage, Inc., and acquired substantially all of PSMI’s United States (“U.S.”) real estate operations and became a co-general partner of the Partnership and the operator of the Partnership’s self-storage facilities.Effective June 1, 2007, Public Storage, Inc. was reorganized into Public Storage (“PS”), a Maryland real estate investment trust. The Partnership's general partners are PS and B. Wayne Hughes ("Hughes") (collectively referred to as the"General Partners").Hughes has been a general partner of the Partnership since its inception.Hughes is chairman of the board of PS, and was its chief executive officer through November 7, 2002.Hughes and members of his family (the “Hughes Family”) own approximately 17.3% of the outstanding common shares of PS at March 16, 2010.PS, Hughes, and affiliates also own limited partnership interests, see Item 12 “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” 3 The Partnership is managed and its investment decisions are made by Hughes and the executive officers and trustees of PS.The limited partners of the Partnership have no right to participate in the operation or conduct of the Partnership’s business and affairs. The term of the Partnership is until all properties have been sold and in any event, not later than December31, 2038. The Impact of Current Economic Factors The recessionary trends experienced in 2008 and 2009, including the contraction in economic activity and elevation in unemployment rates experienced in California, Florida, Georgia and the U.S., have had a negative impact upon the Partnership’s business. Operationally, the Partnership’s occupancies and rental rates have come under pressure as demand for self-storage space has softened.The Partnership, through its management agreement with PS (the “Management Agreement”), has responded by reducing rental rates, increasing promotional discounts, and increasing its marketing activities to stimulate additional demand for our storage space. Investment Objectives and Policies. The Partnership’s investment objectives are to (i) preserve and protect invested capital, (ii) maximize the potential for appreciation in value of its investments, and (iii) provide for cash distributions from operations. Following are the Partnership’s investment practices and policies.The Partnership does not anticipate any new investments, other than maintenance capital expenditures, and does not anticipate liquidating the real estate investments it now holds. While a vote of the limited partners is generally required to change the Partnership’s investment policies, the general partners hold a majority of the limited partnership units, and as a result, the General Partners could change these policies through their vote. ● Our investments consist of 14 self-storage facilities, one of which contains a commercial facility.These investments are in real estate or real estate entities holding real estate located in the U.S.See “Self-Storage Facilities” below and Item 2 “Properties” for further information.These investments were acquired both for income and capital gains. ● There is no limitation on the amount or percentage of assets, which can be invested in any specific person. The Partnership does not anticipate issuing senior securities, making loans to other persons, investing in the securities of other issuers for the purpose of exercising control, underwriting the securities of other issuers, engaging in the purchase and sale of investments, offering securities in exchange for property, or repurchasing or otherwise reacquiring its outstanding securities.The Partnership may consider borrowing money with the intent of using the proceeds for distribution to partners.There can be no assurance that the Partnership would be able to access any such borrowings at rates of interest the Partnership found attractive in order to do so, if such a course of action were otherwise deemed necessary. 4 Self-Storage Facilities Self-storage facilities are designed to offer accessible storage space for personal and business use at a relatively low cost.A user rents a fully enclosed space, securing the space with their own lock, which is for the user's exclusive use and to which only the user has access on an unrestricted basis during business hours.On-site operation is the responsibility of property managers who are supervised by district managers.Some self-storage facilities also include rentable uncovered parking areas for vehicle storage.Storage facility spaces are rented on a month-to-month basis.Rental rates vary according to the location of the property, the size of the storage space, and other characteristics that affect the relative attractiveness of each particular space, such as whether the space has drive-up access or its proximity to elevators. Users of space in self-storage facilities include individuals from virtually all demographic groups, as well as businesses.Individuals usually obtain this space for storage of furniture, household appliances, personal belongings, motor vehicles, boats, campers, motorcycles and other household goods.Businesses normally employ this space for storage of excess inventory, business records, seasonal goods, equipment and fixtures. Self-storage facilities in which the Partnership has invested generally consist of three to seven buildings containing an aggregate of between approximately 320 to 820 storage spaces, most of which have between 25 and 400 square feet and an interior height of approximately 8 to 12 feet. The Partnership's self-storage facilities are located in California, Florida and Georgia and are generally located in heavily populated areas and close to concentrations of apartment complexes, single family residences and commercial developments.However, there may be circumstances in which it may be appropriate to own a property in a less populated area, for example, in an area that is highly visible from a major thoroughfare and close to, although not in, a heavily populated area.Moreover, in certain population centers, land costs and zoning restrictions may create a demand for space in nearby less populated areas. As with most other types of real estate, the conversion of self-storage facilities to alternative uses in connection with a sale or otherwise would generally require substantial investment.However, the Partnership does not intend to convert its self-storage facilities to other uses. Commercial Property The Partnership owns one commercial property, a business park located in San Francisco, California, on the same parcel of land as the Partnership’s self-storage facility.The commercial property represents less than 3% of the Partnership’s revenues for the years ended December 31, 2009, 2008 and 2007, and less than 1% of the Partnership’s assets based on original cost. Operating Strategies The Partnership’s self-storage facilities are operated by PS under the “Public Storage” brand name, which the Partnership believes is the most recognized name in the self-storage industry.The major elements of the Partnership’s operating strategies are as follows: · Capitalize on recognition of the “Public Storage” name.PS has more than 30 years of operating experience in the self-storage business.PS has informed the Partnership that it is the largest self-storage facility operator in the U.S. in terms of both number of facilities and rentable space operated.PS believes that its marketing and advertising programs improve its competitive position in the market.The PS in-house yellow pages staff designs and places advertisements in directories in virtually all markets in which it operates.Customers calling either the PS toll-free telephone referral system, (800) 44-STORE, or a self-storage facility are directed to the PS national telephone reservation system where a trained representative discusses with the customer space requirements, price and location preferences and also informs the customer of other products and services provided by PS and its subsidiaries. The national telephone reservation system supports rental activity at all of the U.S. facilities operated by PS.PS also provides customers the opportunity to review space availability and make reservations online through the PS website, www.publicstorage.com. 5 · Maintain high occupancy levels and increase annual realized rents.Subject to market conditions, the Partnership generally seeks to maximize revenues through the appropriate balance between occupancy, rental rates, and promotional discounting.Average occupancy for the Partnership’s self-storage facilities was 88.0% in 2009 and 89.3% in 2008.Annual realized rents per occupied square foot decreased from $14.53 in 2008 to $13.92 in · Systems and controls.PS has an organizational structure and a property operation system which links its corporate office with each of its self-storage facilities.This enables PS to obtain daily information from each facility and to achieve efficiencies in operations and maintain control over its space inventory, rental rates, promotional discounts and delinquencies, and to identify changing market conditions and operating trends as well as analyze customer data, and quickly change properties’ pricing and promotional mix on an automated basis.Expense management is achieved through centralized payroll and accounts payable systems and a comprehensive property tax appeals department. PS also has an extensive internal audit program designed to ensure adherence to specified policies and procedures, and thereby ensure proper handling of cash collections. · Professional property operations.There are approximately 4,900 persons who render services for the Public Storage system in the U.S., primarily personnel engaged in property operations, substantially all of whom are employed by a clearing company that provides certain administrative and cost-sharing services to PS and other owners of properties operated by PS. Property Operator The Partnership’s self-storage facilities are managed by PS pursuant to the Management Agreement.The Partnership’s commercial property is managed by PS Business Parks, L.P. (“PSBP”), pursuant to a management agreement (the “PSBP Management Agreement”).PSBP is an operating partnership formed to own and operate business parks in which PS has a significant economic interest.The general partner of PSBP is PS Business Parks, Inc., a REIT traded on the New York Stock Exchange. Under the supervision of the Partnership, PS and PSBP coordinate the operation of the facilities, establish rental policies and rates, direct marketing activity and direct the purchase of equipment and supplies, maintenance activity and the selection and engagement of all vendors, suppliers and independent contractors. PS and PSBP engage, at the expense of the Partnership, employees for the operation of the Partnership's facilities, including property managers, assistant managers, relief managers, and billing and maintenance personnel.Some or all of these employees may be employed on a part-time basis and may also be employed by other persons, partnerships, real estate investment trusts or other entities owning facilities operated by PS and PSBP. In the purchasing of services such as advertising (including broadcast media advertising) and insurance, PS and PSBP attempt to achieve economies-of-scale by combining the resources of the various facilities that it operates.Facilities operated by PS have historically carried comprehensive insurance, including fire, earthquake, liability and extended coverage. PS and PSBP have systems for managing space inventories, accounting and handling delinquent accounts, including a computerized network linking PS operated facilities.Property managers are trained in detailed operating procedures. The Partnership's facilities are typically advertised via signage, yellow pages, flyers, broadcast media advertising (i.e. television and radio) in geographic areas in which many of the Partnership's facilities are located, as well as on the Internet.Broadcast media and other advertising costs are charged to the Partnership's facilities located in geographic areas affected by the advertising. Under the supervision of the Partnership, PS seeks to increase the cash flow generated by the Partnership’s facilities by: a) regularly evaluating call volume, reservation activity, and move-in/move-out rates for each property relative to marketing activities, b) evaluating market supply and demand factors, andbased upon these analyses, adjusting the marketing activities and rental rates, c) attempting to maximize revenues through evaluating the appropriate balance between occupancy, rental rates, and promotional discounting, and d) controlling expense levels. 6 Under the Management Agreement, the Partnership pays PS a flat fee of 6% of the gross revenues of the self-storage facilities operated for the Partnership.For as long as the Management Agreement between the Partnership and PS is in effect, PS has granted the Partnership a non-exclusive license to use two PS service marks and related designs including the "Public Storage" name in conjunction with rental and operation of facilities managed pursuant to the Management Agreement.Upon termination of the Management Agreement, the Partnership would no longer have the right to use the service marks and related designs.The General Partners believe that the loss of the right to use the service marks and related designs could have a material adverse effect on the Partnership’s business. The Management Agreement between the Partnership and PS provides that the Management Agreement may be terminated without cause upon 60 days written notice by the Partnership or six months notice by PS.The PSBP Management Agreement between the Partnership and PSBP provides that the PSBP Management Agreement may be terminated (i) without cause upon 60 days written notice by the Partnership and upon seven years notice by PSBP and (ii) at any time by either party for cause. Competition Self-storage facilities generally draw customers from residents within a three to five mile radius.Many of the Partnership’s facilities operate within three to five miles of well-located and well-managed competitors (including those facilities owned by PS) that seek the same group of customers through many of the same marketing channels that PS uses in managing our facilities, including yellow page advertising, Internet advertising, as well as signage and banners.As a result, competition is significant and affects the occupancy levels, rental rates, rental income and operating expenses of our facilities.Any increase in availability of funds for investment in real estate may accelerate competition.The Partnership believes that the significant operating and financial experience of PS, and the “Public Storage” brand name recognition should enable the Partnership to continue to compete effectively with other entities. Other Business Activities PS owns a corporation that reinsures policies issued to the Partnership’s tenants against lost or damaged goods stored by tenants in the Partnership’s self-storage facilities.We believe that the availability of insurance reduces our potential liability to tenants for losses to their goods from theft or destruction.This corporation receives the premiums and bears the risks associated with the reinsurance.The Partnership receives a fee (an “Access Fee”) from this corporation in return for providing tenant listings.This Access Fee is based on the number of spaces the Partnership has to rent. A subsidiary of PS sells locks and boxes to the general public and tenants associated with securing their spaces and storing and moving their goods.The subsidiary of PS receives the revenues and bears the cost of the activities.We believe these activities, along with availability of insurance as noted above, supplement and strengthen the Partnership’s existing self-storage business by further meeting the needs of storage customers. Federal Income Tax Public Storage Properties V, Ltd. is treated as a partnership for federal and state income tax purposes with the taxable income of the entity allocated to each partner in accordance with the partnership agreement.Accordingly, no federal income tax expense is recorded by the Partnership. 7 Employees The Partnership has no direct employees.There are approximately 53 persons who render services on behalf of the Partnership.These persons include resident managers, assistant managers, relief managers, area managers, and administrative and maintenance personnel.Some employees may be employed on a part-time basis and may be employed by other persons, partnerships or other entities owning facilities operated by PS. Seasonality The Partnership experiences minor seasonal fluctuations in the occupancy levels of its self-storage facilities with occupancies higher in the summer months than in the winter months.The Partnership believes that these fluctuations result in part from increased moving activity during the summer months. ITEM 1A.Risk Factors In addition to the other information in our Annual Report on Form 10-K, you should consider the risks described below that we believe may be material to investors in evaluating the Partnership.This section contains forward-looking statements, and in considering these statements, you should refer to the qualifications and limitations on our forward-looking statements that are described in Forward Looking Statements at the beginning of Item 1. The General Partners control the Partnership as a group. Public Storage is a general partner and beneficially owns approximately 33.5% of our outstanding limited partnership units.In addition, B. Wayne Hughes, General Partner of the Partnership, and Chairman of PS and members of his family beneficially own 27.9% of the limited partnership units.As a result, the General Partners, as a group, control matters submitted to a vote of our unitholders, including amending our organizational documents, dissolving the Partnership and approving other such transactions. Since our business consists primarily of operating real estate, we are subject to the risks related to the ownership and operation of real estate that can adversely impact our business and financial condition. The value of our investments may be reduced by general risks of real estate ownership.Since we derive substantially all of our income from real estate operations, we are subject to the general risks of acquiring and owning real estate-related assets, including: · lack of demand for rental spaces or units in a locale; · changes in general economic or local conditions; · natural disasters, such as earthquakes and floods; which could exceed the aggregate limits of our insurance coverage; · potential terrorist attacks; · changes in supply of or demand for similar or competing facilities in an area; · the impact of environmental protection laws; · changes in interest rates and availability of permanent mortgage funds which may render the sale or financing of a nonstrategic property difficult or unattractive including the impact of the current turmoil in the credit markets; · increases in insurance premiums, property tax assessments and other operating and maintenance expenses; 8 · adverse changes in tax, real estate and zoning laws and regulations; and · tenant and employment-related claims. In addition, we self-insure certain of our property loss, liability, and workers compensation risks for which other real estate companies may use third-party insurers.This results in a higher risk of losses that are not covered by third-party insurance contracts. There is significant competition among self-storage facilities and from other storage alternatives.All of our properties are self-storage facilities, which generated substantially all of our revenue for the year ended December 31, 2009.Local market conditions will play a significant part in how competition will affect us. Competition in the market areas in which many of our properties are located from other self-storage facilities and other storage alternatives is significant and has affected the occupancy levels, rental rates and operating expenses of some of our properties. Any increase in availability of funds for investment in real estate may accelerate competition.Further development of self-storage facilities may intensify competition among operators of self-storage facilities in the market areas in which we operate. We may incur significant environmental costs and liabilities.As an owner and operator of real properties, under various federal, state and local environmental laws, we are required to clean up spills or other releases of hazardous or toxic substances on or from our properties.Certain environmental laws impose liability whether or not the owner knew of, or was responsible for, the presence of the hazardous or toxic substances. In some cases, liability may not be limited to the value of the property.The presence of these substances, or the failure to properly remediate any resulting contamination, whether from environmental or microbial issues, also may adversely affect the owner’s or operator’s ability to sell, lease or operate its property or to borrow using its property as collateral. We have conducted preliminary environmental assessments on the Partnership’s properties to evaluate the environmental condition of, and potential environmental liabilities associated with, our properties.These assessments generally consist of an investigation of environmental conditions at the property (not including soil or groundwater sampling or analysis), as well as a review of available information regarding the site and publicly available data regarding conditions at other sites in the vicinity.In connection with these property assessments, we have become aware that prior operations or activities at some facilities or from nearby locations have or may have resulted in contamination to the soil or groundwater at these facilities.In this regard, some of our facilities are or may be the subject of federal or state environmental investigations or remedial actions.Although we cannot provide any assurance, based on the preliminary environmental assessments, we believe we have funds available to cover any liability from environmental contamination or potential contamination and we are not aware of any environmental contamination of our facilities material to our overall business, financial condition or results of operations. There has been an increasing number of claims and litigation against owners and managers of rental properties relating to moisture infiltration, which can result in mold or other property damage.When we receive a complaint concerning moisture infiltration, condensation or mold problems and/or become aware that an air quality concern exists, we implement corrective measures in accordance with guidelines and protocols we have developed with the assistance of outside experts.We seek to work proactively with our tenants to resolve moisture infiltration and mold-related issues, subject to our contractual limitations on liability for such claims.However, we can give no assurance that material legal claims relating to moisture infiltration and the presence of, or exposure to, mold will not arise in the future. Property taxes can increase and cause a decline in yields on investments.Each of our properties is subject to real property taxes.These property taxes may increase in the future as property tax rates change and as our properties are assessed or reassessed by tax authorities.We believe that our nine California properties in particular are assessed at levels that are significantly below current fair values, due to longstanding laws that generally limit assessment increases if there is no change in ownership or new construction.Recent shortfalls in tax revenues of local governments may cause pressure to increase tax rates, assessment levels, or eliminate the longstanding limits on assessment increases and limits on tax rates.In addition, changes in ownership, either direct or indirect (such as by transfers of partnership interests), could trigger a California reassessment.Any such increases could adversely impact our profitability. 9 We must comply with the Americans with Disabilities Act and fire and safety regulations, which can require significant expenditures. All our properties must comply with the Americans with Disabilities Act and with related regulations (the “ADA”).The ADA has separate compliance requirements for “public accommodations” and “commercial facilities,” but generally requires that buildings be made accessible to persons with disabilities.Various state laws impose similar requirements.A failure to comply with the ADA or similar state laws could result in government imposed fines on us and could award damages to individuals affected by the failure. In addition, we must operate our properties in compliance with numerous local fire and safety regulations, building codes, and other land use regulations.Compliance with these requirements can require us to spend substantial amounts of money, which would reduce cash otherwise available for distribution to shareholders.Failure to comply with these requirements could also affect the marketability of our real estate facilities. We incur liability from tenant and employment-related claims.From time to time we must resolve tenant claims and employment-related claims by corporate level and field personnel. Public Storage’s acquisitions or development of properties may subject the Partnership to additional risks. Public Storage has historically been an acquirer and developer of real estate facilities, most recently acquiring 646 self-storage facilities located in the U.S. in 2006 with its acquisition of Shurgard Storage Centers.Such acquisitions or newly developed facilities do not change the financial interests of the Partnership.However, individual Partnership properties may experience a decrease in move-ins, reductions to rental rates, increases to promotional discounts, or other negative impacts to revenues in the short and/or long-term due to the competitive impact of Public Storage management of the newly acquired or developed facilities, particularly with respect to those facilities that are close to the Partnership’s facilities. Global economic conditions could adversely affect our business, financial condition, growth and access to capital. There continues to be global economic uncertainty, elevated levels of unemployment, reduced levels of economic activity, and it is uncertain as to when economic conditions will improve.These negative economic conditions in the markets where we operate facilities, and other events or factors that adversely affect disposable income of the consumer, have and are likely to continue to adversely affect our business. As a further result of the current global financial crisis, our ability to borrow at reasonable rates may be adversely affected by challenging credit markets conditions.While we currently believe that we have sufficient working capital and cash flow from operations to continue to operate our business as usual, long-term continued turbulence in the credit markets and in the national economy may adversely affect our access to capital. We have become increasingly dependent upon automated processes, telecommunications, and the Internet and are faced with system security risks. We have become increasingly centralized and dependent upon automated information technology processes, and certain critical components of our operating systems are dependent upon third party providers.As a result, we could be severely impacted by a catastrophic occurrence, such as a natural disaster or a terrorist attack, or a circumstance that disrupted operations at our third party providers.Even though we believe we utilize appropriate duplication and back-up procedures, a significant outage in our third party providers could negatively impact our operations.In addition, a portion of our business operations are conducted over the Internet, increasing the risk of viruses that could cause system failures and disruptions of operations.Experienced computer programmers may be able to penetrate our network security and misappropriate our confidential information, create system disruptions or cause shutdowns.Nearly half of our move-ins comes from sales channels dependent upon telecommunications (telephone or Internet). 10 We are subject to laws and governmental regulations and actions that affect our operating results and financial condition. Our business is subject to regulation under a wide variety of U.S. federal, state and local laws, regulations and policies including those imposed by the SEC and the Sarbanes-Oxley Act of 2002, as well as applicable labor laws.Although we have policies and procedures designed to comply with applicable laws and regulations, failure to comply with the various laws and regulations may result in civil and criminal liability, fines and penalties, increased costs of compliance and restatement of our financial statements. There can also be no assurance that, in response to current economic conditions or the current political environment or otherwise, laws and regulations will not be implemented or changed in ways that adversely affect our operating results and financial condition, such as current federal legislative proposals to expand health care coverage costs or facilitate union activity or otherwise increase operating costs. Terrorist attacks and the possibility of wider armed conflict may have an adverse impact on our business and operating results and could decrease the value of our assets. Terrorist attacks and other acts of violence or war could have a material adverse impact on our business and operating results.There can be no assurance that there will not be further terrorist attacks against the U.S.Attacks or armed conflicts that directly impact one or more of our properties could significantly affect our ability to operate those properties and thereby impair our operating results.Further, we may not have insurance coverage for losses caused by a terrorist attack.Such insurance may not be available, or if it is available and we decide to obtain such terrorist coverage, the cost for the insurance may be significant in relationship to the risk overall.In addition, the adverse effects that such violent acts and threats of future attacks could have on the U.S. economy could similarly have a material adverse effect on our business and results of operations.Finally, further terrorist acts could cause the U.S. to enter into a wider armed conflict, which could further impact our business and operating results. Increases in interest rates may adversely affect the price of our partnership units. One of the factors that influence the market price of our partnership units is the annual rate of distributions that we pay on the securities, as compared with interest rates.An increase in interest rates may lead purchasers of partnership units to demand higher annual distribution rates, which could adversely affect the market price of our partnership units. Our ownership interest in STOR-Re may lose value or become a liability. The Partnership has a 1.5% ownership interest in STOR-Re Mutual Insurance Corporation (“STOR-Re”), which was formed in 1994 as an association captive insurance company, and is controlled by PS.STOR-Re provided limited property and liability insurance coverage to the Partnership, PS, and affiliates of PS for losses occurring prior to April 1, 2004.Liabilities for losses and loss adjustment expenses include an amount determined from loss reports and individual cases and an amount, based on recommendations from an outside actuary that is a member of the American Academy of Actuaries, using a frequency and severity method, for losses incurred but not reported.Determining the liability for unpaid losses and loss adjustment expense is based upon estimates and while we believe that the amount is adequate, the ultimate loss may be in excess of or less than the amounts provided, which may result in a reduction in the value of the Partnership’s investment or could result in future payments to STOR-Re if its reserves were determined to be inadequate.Financial data with respect to STOR-Re is included in Note 5 to the Partnership’s December 31, 2009 financial statements. 11 Developments in California may have an adverse impact on our business and financial results. The state of California and many local jurisdictions are facing severe budgetary problems and deficits.Action that may be taken in response to these problems, such as increases in property taxes on commercial properties, changes to sales taxes, adoption of a proposed “Business Net Receipts Tax” or other governmental efforts to raise revenues could adversely impact our business and results of operations.In addition, we could be adversely impacted by efforts to reenact legislation mandating medical insurance for employees of California businesses and members of their families. ITEM 1B.Unresolved Staff Comments Not applicable. ITEM 2.Properties The following table sets forth information as of December 31, 2009 about properties owned by the Partnership: Location Size of Parcel Net Rentable Area Number of Spaces Date of Purchase Completion Date California Belmont 2.74 acres 46,000 sq. ft 455 May 14, 1979 Dec. 1979 Carson- Carson Street 2.30 acres 42,000 sq. ft 383 Oct. 9, 1979 Jan. 1980 Palmdale 3.48 acres 56,000 sq. ft. 461 July 31, 1979 Jan. 1980 Pasadena - Fair Oaks 2.17 acres 71,000 sq. ft 815 Aug. 24, 1979 Mar. 1980 Sacramento - Carmichael 3.12 acres 45,000 sq. ft 445 Dec. 7, 1979 July 1980 Sacramento - Florin 3.99 acres 70,000 sq. ft 585 Mar. 30, 1979 June 1980 San Jose - Capitol Quimby 2.24 acres 36,000 sq. ft. 331 Nov. 21, 1979 July 1980 San Jose - Felipe 1.60 acres 52,000 sq. ft. 453 Oct. 9, 1979 Dec. 1980 So. San Francisco - Spruce 3.03 acres 44,000 sq. ft. 367 June 27, 1979 Nov. 1980 Florida Miami - 27 th Ave. 3.07 acres 63,000 sq. ft. 625 Oct. 11, 1979 May 1980 Miami - 29th Ave. 1.82 acres 35,000 sq. ft. 321 May 1, 1979 Oct. 1979 Georgia Atlanta - Montreal Road 3.14 acres 57,000 sq. ft. 463 July 9, 1979 June 1980 Atlanta - Mountain Industrial Blvd. 3.10 acres 51,000 sq. ft. 459 Oct. 30, 1979 Sept. 1980 Marietta - Cobb Parkway 3.61 acres 68,000 sq. ft. 547 Apr. 20, 1979 Oct. 1979 For the year ended December 31, 2009, the weighted average occupancy level and the average realized rent per occupied square foot for our self-storage facilities were approximately 88.0% and $13.92, respectively. The Partnership does not have any agreements to buy or sell any real estate. The Partnership does not anticipate any new investments, other than maintenance capital expenditures, and does not anticipate liquidating the real estate investments it now holds. As of December 31, 2009, none of the properties were encumbered by mortgage debt. 12 ITEM 3.Legal Proceedings Brinkley v. Public Storage, Inc. (filed April 2005) (Superior Court of California – Los Angeles County) The plaintiff sued PS on behalf of a purported class of California non-exempt employees based on various California wage and hour laws.Plaintiff sought certification for alleged meal period violations, rest period violations, failure to pay for travel time, failure to pay for mileage reimbursement, and for wage statement violations.The Court certified subclasses based only on alleged meal period and wage statement violations.In June 2007, the Court granted PS’ summary judgment motion as to the causes of action relating to the subclasses certified and dismissed those claims.Plaintiff appealed.The Court of Appeals sustained the dismissal.The California Supreme Court granted review but deferred the matter pending disposition of a related issue in another case. Other Items PS and the Partnership are a party to various claims, complaints, and other legal actions that have arisen in the normal course of business from time to time, that are not described above.We believe that it is unlikely that the outcome of these other pending legal proceedings including employment and tenant claims, in the aggregate, will have a material adverse effect upon the Partnership’s operations or financial position. 13 PART II ITEM 5. Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The Partnership has no common stock. The Units are not listed on any national securities exchange or quoted on the NASDAQ System and there is no established public trading market for the Units.Secondary sales activity for the Units has been limited and sporadic.The General Partners monitor transfers of the Units (a) because the admission of the transferee as a substitute limited partner requires the consent of the General Partners under the Partnership's Amended and Restated Certificate and Agreement of Limited Partnership, (b) in order to ensure compliance with safe harbor provisions to avoid treatment as a "publicly-traded partnership" for tax purposes, and (c) because the General Partners (and their affiliates) have purchased Units.However, the General Partners do not have first hand information regarding the prices at which secondary sale transactions in the Units have been effectuated.Various organizations offer to purchase and sell limited partnership interests (including securities of the type such as the Units) in secondary sales transactions.Various publications such as The Stanger Report summarize and report information (on a monthly, bimonthly or less frequent basis) regarding secondary sales transactions in limited partnership interests (including the Units), including the prices at which such secondary sales transactions are effectuated. Exclusive of the General Partners' interest in the Partnership, as of December 31, 2009, there were approximately 1,013 unitholders of record. Distributions to the general and limited partners of all cash available for distribution (as defined) are made quarterly.Cash available for distribution is generally net cash provided by operating activities, less deductions to pay, establish or revise reserves for all other expenses (other than incentive distributions to the general partner) and capital improvements, plus net proceeds from any sale or financing of the Partnership's properties. Reference is made to Items 6 and 7 hereof for information on the amount of such distributions. ITEM 6.Selected Financial Data For the Year Ended December 31, 2009 2008 2007 2006 2005 Revenues $ 10,154,000 $ 10,763,000 $ 10,449,000 $ 10,309,000 $ 10,016,000 Depreciation 439,000 366,000 346,000 324,000 542,000 Gain on disposition of marketable securities (1) - - - 117,000 22,534,000 Gain on disposition of land - 794,000 Net income 6,486,000 7,120,000 6,813,000 6,849,000 29,749,000 Limited partners' share 4,734,000 5,347,000 4,627,000 5,094,000 20,248,000 General partners' share 1,752,000 1,773,000 2,186,000 1,755,000 9,501,000 Limited Partners' Per Unit Data (2): Net income $ 107.59 $ 121.52 $ 105.16 $ 115.77 $ 460.18 Cash distributions $ 115.00 $ 116.00 $ 144.41 $ 115.00 $ 115.00 Balance Sheet Data: Cash and cash equivalents $ 592,000 $ 1,002,000 $ 718,000 $ 2,495,000 $ 2,370,000 Total assets $ 7,094,000 $ 7,195,000 $ 7,002,000 $ 8,791,000 $ 8,722,000 (1) Amounts presented for 2005 reflect the Partnership’s distribution of most of its marketable securities of an affiliate.In 2006, the Partnership sold its remainder of such marketable securities. (2) Per unit data is based on the weighted average number of the limited partnership units (44,000) outstanding during each period. 14 ITEM 7.Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with the Partnership’s financial statements and notes thereto. Forward Looking Statements This Annual Report on Form 10-K contains forward-looking statements within the meaning of the federal securities laws.All statements in this document, other than statements of historical fact, are forward-looking statements which may be identified by the use of the words "expects," "believes," "anticipates,""plans," "would," "should,""may," "estimates" and similar expressions.These forward-looking statements involve known and unknown risks and uncertainties, which may cause Public Storage Properties V, Ltd.’s (the “Partnership”) actual results and performance to be materially different from those expressed or implied in the forward-looking statements.As a result, you should not rely on any forward-looking statements in this report, or which management may make orally or in writing from time to time, as predictions of future events nor guarantees of future performance.We caution you not to place undue reliance on forward-looking statements, which speak only as the date of this report or as of the dates indicated in the statements.All of our forward-looking statements, including those in this report, are qualified in their entirety by this statement. We expressly disclaim any obligation to update publicly or otherwise revise any forward-looking statements, whether as a result of new information, new estimates, or other factors, events or circumstances after the date of this document, except where expressly required by law.Accordingly, you should use caution in relying on past forward-looking statements to anticipate future results. Factors and risks that may impact our future results and performance include, but are not limited to, those described in Item 1A, "Risk Factors" and in our other filings with the Securities and Exchange Commission (“SEC”). Critical Accounting Policies Management’s Discussion and Analysis of Financial Condition and Results of Operations discusses our financial statements, which have been prepared in accordance with United States (“U.S.”) generally accepted accounting principles (“GAAP”).The preparation of our financial statements and related disclosures in conformity with GAAP and our discussion and analysis of our financial condition and results of operations requires management to make judgments, assumptions and estimates that affect the amounts reported in our financial statements and accompanying notes.The notes to the Partnership’s December 31, 2009 financial statements, primarily Note 2, summarize the significant accounting policies and methods used in the preparation of our financial statements and related disclosures. Management believes the following are critical accounting policies, the application of which has a material impact on the Partnership’s financial presentation.That is, they are both important to the portrayal of our financial condition and results, and they require management to make judgments and estimates about matters that are inherently uncertain. Impairment of Real Estate: Substantially all of our assets consist of real estate.On a quarterly basis, we evaluate our real estate for impairment.The evaluation of real estate for impairment includes determining whether indicators of impairment exist, which is a subjective process.When any indicators of impairment are found, the evaluation then entails projections of future operating cash flows, which also involves significant judgment.We identified no such impairments at December 31, 2009.However, future events, or facts and circumstances that currently exist, that we have not yet identified, could cause us to conclude in the future that our real estate is impaired.Any resulting impairment loss could have a material adverse impact on the Partnership’s financial condition and results of operations. Estimated Useful Lives of Long-Lived Assets: Substantially all of our assets consist of depreciable, long-lived assets.We record depreciation expense with respect to these assets based upon their estimated useful lives.Any change in the estimated useful lives of those assets, caused by functional or economic obsolescence or other factors, could have a material adverse impact on our financial condition or results of operations. 15 Accruals for Contingencies: We are exposed to business and legal liability risks with respect to events that have occurred, but in accordance with GAAP, we have not accrued for certain potential liabilities because the loss is either not probable or not estimable or because we are not aware of the event.Future events and the results of pending litigation could result in such potential losses becoming probable and estimable, which could have a material, adverse impact on our financial condition or results of operations.Significant unaccrued losses that we have determined are at least reasonably possible are described in Notes 5 and 8 to the Partnership’s December 31, 2009 financial statements. Accruals for Operating Expenses: We accrue for property tax expense and other operating expenses based upon estimates and historical trends and current and anticipated local and state government rules and regulations.If these estimates and assumptions are incorrect, our expenses could be misstated. Overview of Management’s Discussion and Analysis of Operations The self-storage industry is highly fragmented and is composed predominantly of numerous local and regional operators.Competition in the markets in which we operate is significant and has increased over the past several years due to additional development of self-storage facilities.We believe that the increase in competition has had a negative impact on the Partnership’s occupancy levels and rental rates in many markets.However, we believe that the Partnership’s affiliation with Public Storage (“PS”) provides several distinguishing characteristics that enable the Partnership to compete effectively with other owners and operators. PS is the largest owner and operator of self-storage facilities in the U.S.All of the PS facilities in the U.S. are operated under the “Public Storage” brand name, which we believe is the most recognized and established name in the self-storage industry.The concentration of most of the PS and Partnership properties in major metropolitan centers makes various promotional and media programs, such as television, yellow pages, and Internet keyword bidding, far more economical for us than for our competitors. The self-storage industry is subject to general economic conditions, particularly those that affect the disposable income and spending of consumers, as well as those that affect moving trends.Due to the recessionary pressures in the U.S., demand for self-storage space was soft in 2009 and continues to be soft.As a result, we are experiencing downward pressure on occupancy levels, rental rates, and revenues in our self-storage facilities. We will continue to focus our growth strategies on improving the operating performance of our existing self-storage properties primarily through increases in revenues achieved through the national telephone reservation system and associated marketing efforts.We expect any potential future increases in rental income to come primarily from increases in realized rent rather than increases in occupancy, although there can be no assurance that we will experience such increases. Results of Operations Year ended December 31, 2009 as compared to year ended December 31, 2008 The Partnership's net income for 2009 was $6,486,000, as compared to $7,120,000 for 2008, representing a decrease of $634,000 or 8.9%.Property net operating income (rental income less cost of operations, management fees paid to an affiliate and depreciation expense) decreased $566,000 or 8.3% from $6,855,000 in 2008 to $6,289,000 in 2009. Rental income for 2009 was $9,845,000, as compared to $10,385,000 for 2008, representing a decrease of $540,000 or 5.2%.The decrease in rental income was primarily a result of a 4.2% decrease in realized rent per square foot.Annual realized rent for 2009 decreased to $13.92 per occupied square foot, as compared to $14.53 per occupied square foot for 2008.Additionally, the weighted average occupancy levels decreased 1.5% to 88.0% for 2009, as compared to 89.3% for 2008. 16 We believe that demand for self-storage space has been negatively impacted by general economic conditions, the slowdown in housing sales and moving activity, as well as increased competition.Based upon certain comparative December 31, 2009 key operating metrics for the Partnership’s self-storage facilities including a 0.1% decline in square foot occupancy from 87.0% at December 31, 2008 to 86.9% at December 31, 2009, and 6.2% lower in place annual rent per occupied square foot from $16.01 at December 31, 2008 to $15.01 at December31, 2009, we expect that the revenue will decline for the Partnership’s facilities for the three months ending March31, 2010, as compared to the same period in 2009.In place annual rent per occupied square foot represents annualized contractual rents per occupied square foot without reductions for promotional discounts and excludes late charges and administrative fees.The Partnership’s operating strategy will be to continue to focus on maintaining occupancy levels by adjusting rental rates, promotional discounts and marketing activities.It is unclear to us how much the above mentioned factors will impact our revenues beyond the first quarter of 2010. Other income was $309,000 for 2009, as compared to $378,000 for 2008, representing a decrease of $69,000 or 18.3%.Included in other income on our statements of income are access fees paid by PS Insurance Company - Hawaii, Ltd. (“PSICH”), a corporation owned by PS (described more fully in Note 5 to the Partnership’s December 31, 2009 financial statements), totaling $297,000 and $326,000 for 2009 and 2008, respectively.The decline is due to adjustments in timing of the recording of income in 2008 due to changes in accounting estimates.Interest income on cash balances for 2009 declined as compared to 2008 due to significant decreases in average interest rates.The Partnership has $592,000 in cash on hand at December 31, 2009 invested primarily in money-market funds, which earn nominal rates of interest in the current interest rate environment. Cost of operations, including management fees paid to an affiliate, (see Note 5 to the Partnership’s December31, 2009 financial statements) for 2009 was $3,117,000 compared to $3,164,000 for 2008, representing a decrease of $47,000 or 1.5%, as decreases in management fees, insurance, eviction costs and payroll expenses, were mostly offset by higher in property tax, advertising and promotion, utilities and office expenses. Depreciation expense was $439,000 and $366,000 for 2009 and 2008, respectively, representing an increase of $73,000 or 19.9%.The increase in depreciation expense is primarily related to additional capital improvements. Administrative expense was $112,000 and $113,000 in 2009 and 2008, respectively, representing a decrease of $1,000, or 0.9%. Year ended December 31, 2008 as compared to year ended December 31, 2007: The Partnership's net income for 2008 was $7,120,000, as compared to $6,813,000 for 2007, representing an increase of $307,000 or 4.5%.Property net operating income (rental income less cost of operations, management fees paid to an affiliate and depreciation expense) increased $216,000 or 3.3% from $6,639,000 in 2007 to $6,855,000 in 2008. Rental income for 2008 was $10,385,000, as compared to $10,168,000 for 2007, representing an increase of $217,000 or 2.1%.The increase in rental income is attributable to the increase in realized rent per square foot to $14.53 per occupied square foot for 2008, as compared to $14.20 per occupied square foot for 2007.This increase was partially offset by a slight decrease in the weighted average occupancy levels of 89.3% for 2008, as compared to 89.6% for 2007. Other income was $378,000 for 2008, as compared to $281,000 for 2007, representing an increase of $97,000 or 34.5%.Included in other income for 2008are additional access fees paid by PSICH totaling $52,000 for amounts earned in 2007.These additional access fees were paid in 2008 as a result of a change in PSICH’s accounting estimates which determine such fees.Included in other income on our statements of income are access fees totaling $326,000 (which includes the $52,000 for amounts earned in 2007) and $158,000 for 2008 and 2007, respectively. 17 Cost of operations, including management fees paid to an affiliate, (see Note 5 to the Partnership’s December31, 2009 financial statements) for 2008 was $3,164,000 compared to $3,183,000 for 2007, representing a decrease of $19,000, as reductions in repairs and maintenance, professional fees and insurance expense, were mostly offset by increases in payroll, advertising and promotion and property tax expenses. Depreciation expense was $366,000 and $346,000 for 2008 and 2007, respectively, representing an increase of $20,000 or 5.8%.The increase in depreciation expense is primarily related to additional capital improvements. Administrative expense was $113,000 and $107,000 in 2008 and 2007, respectively, representing an increase of $6,000, or 5.6%. Liquidity and Capital Resources At December 31, 2009, the Partnership had cash of $592,000 as compared to total liabilities of $671,000. Cash generated from operations ($7,178,000 for the year ended December 31, 2009) has been sufficient to meet all current obligations of the Partnership.Capital improvements totaled $773,000 in 2009, $365,000 in 2008 and $285,000 in 2007.Capital improvements are budgeted at $230,000 for 2010. As of December 31, 2009, the Partnership had $228,000 in amounts due to affiliate.These amounts arose in December 2009 from the timing of the settlement of shared costs and were paid in January 2010. The Partnership does not anticipate issuing senior securities, making loans to other persons, investing in the securities of other issuers for the purpose of exercising control, underwriting the securities of other issuers, engaging in the purchase and sale of investments, offering securities in exchange for property, or repurchasing or otherwise reacquiring its outstanding securities.The Partnership may consider borrowing money with the intent of using the proceeds for distribution to partners.There can be no assurance that the Partnership would be able to access any such borrowings at rates of interest the Partnership found attractive in order to do so, if such a course of action were otherwise deemed necessary. Distributions The Partnership Agreement requires that cash available for distribution (cash flow from all sources less cash necessary for any obligations or capital improvement needs) be distributed at least quarterly.During the year ended December 31, 2009, we paid distributions to the limited and general partners totaling $5,060,000 ($115.00 per unit) and $1,755,000, respectively.During the year ended December 31, 2008, we paid distributions to the limited and general partners totaling $5,104,000 ($116.00 per unit) and $1,770,000, respectively.During the year ended December 31, 2007, we paid distributions to the limited and general partners totaling $6,354,000 ($144.41 per unit) and $2,203,000, respectively.Future distribution rates will be adjusted to levels which are supported by operating cash flow after provisions for capital improvements and any other necessary obligations. ITEM 7A.Quantitative and Qualitative Disclosures about Market Risk As of December 31, 2009, the Partnership had no outstanding debt. ITEM 8.Financial Statements and Supplementary Data The Partnership's financial statements are included elsewhere herein.Reference is made to the Index to Financial Statements and Financial Statement Schedules in Item 15(a). ITEM 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. Not applicable. 18 ITEM 9A.Controls and Procedures Conclusion Regarding the Effectiveness of Disclosure Controls and Procedures Public Storage, maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in reports the Partnership files and submits under the Securities Exchange Act of 1934, as amended, (“Exchange Act”) is recorded, processed, summarized and reported within the time periods specified in accordance with SEC guidelines and that such information is communicated to the Partnership’s management, including Public Storage’s Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosure based on the definition of "disclosure controls and procedures" in Rules 13a-15(e) and 15d-15(e) of the Exchange Act.In designing and evaluating the disclosure controls and procedures, management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives and management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures in reaching that level of reasonable assurance. As of December 31, 2009 Public Storage carried out an evaluation, under the supervision and with the participation of the Partnership’s management, including Public Storage’s Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Partnership’s disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act.Based on that evaluation, Public Storage’s Chief Executive Officer and Chief Financial Officer concluded that the Partnership’s disclosure controls and procedures were effective as of December 31, 2009, at a reasonable assurance level. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act.Under the supervision and with the participation of our management, including Public Storage’s Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control-Integrated Framework issued by the Committee on Sponsoring Organizations of the Treadway Commission.Based on our evaluation under the framework in Internal Control-Integrated Framework, our management concluded that our internal control over financial reporting was effective as of December 31, 2009. This annual report does not include an audit report of the Partnership’s independent registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to audit by the Partnership’s independent registered public accounting firm pursuant to temporary rules of the SEC that permit the Partnership to provide only management’s report in this annual report. Changes in Internal Control over Financial Reporting There have not been any changes in our internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) during the fourth quarter of 2009 to which this report relates that have materially affected, or are reasonable likely to materially affect, our internal control over financial reporting. ITEM 9B.Other Information Not applicable. 19 PART III ITEM 10.Directors, Executive Officers and Corporate Governance The Partnership has no directors or executive officers. The Partnership's General Partners are PS and B. Wayne Hughes.PS, acting through its trustees and executive officers, and Mr. Hughes manage and make investment decisions for the Partnership.The self-storage facilities are managed by PS pursuant to a Management Agreement. Pursuant to the Partnership's Amended Certificate and Agreement of Limited Partnership (the "Partnership Agreement"), a copy of which is included in the Partnership's prospectus included in the Partnership's Registration Statement, each of the General Partners continues to serve until (i) death, insanity, insolvency, bankruptcy or dissolution, (ii) withdrawal with the consent of the other general partner and a majority vote of the limited partners, or (iii) removal by a majority vote of the limited partners. The names of all trustees and executive officers of PS, the offices held by each of them with PS, and their ages and business experience during the past five years are as follows: Name Positions with PS B. Wayne Hughes Chairman of the Board Ronald L. Havner, Jr. Vice Chairman of the Board, Chief Executive Officer, President and Trustee John Reyes Senior Vice President and Chief Financial Officer Mark C. Good Senior Vice President and Chief Operating Officer David F. Doll Senior Vice President and President, Real Estate Group Candace N. Krol Senior Vice President of Human Resources Steven M. Glick Senior Vice President and Chief Legal Officer Dann V. Angeloff Trustee William C. Baker Trustee John T. Evans Trustee Tamara Hughes Gustavson Trustee Uri P. Harkham Trustee B. Wayne Hughes, Jr. Trustee Harvey Lenkin Trustee Avedick B. Poladian Trustee Gary E. Pruitt Trustee Ronald P. Spogli Trustee Daniel C. Staton Trustee The following is a biographical summary of the current executive officers of PS: Ronald L. Havner, Jr., age 52, has been the Vice-Chairman, Chief Executive Officer and a member of the Board of Public Storage since November 2002 and President since July1, 2005.Mr.Havner joined Public Storage in 1986 and held a variety of senior management positions until his appointment as Vice-Chairman and Chief Executive Officer in 2002.
